        Case 2:14-cv-16744 Document 290-1 Filed 06/22/20 Page 1 of 5 PageID #: 11209




terradon.com                                                                                       Corporate:
                                                                                                   PO. Box 519
                                                                                                   Nitro, WV 25143
                                                                                                   Tel: 304-755-8291



                                       DECLARATION OF JASON ASBURY

                  Pursuant to 28 U.S.C. § 1746 JASON ASBURY hereby declares as follows:

       1) I am the Vice President of Geotechnical, Environmental & Field Services for TERRADON Corporation
          (TERRADON). TERRADON is a full-service engineering firm headquartered in Poca, WV with offices
          in Lewisburg WV, Fayetteville WV, Clarksburg WV and Washington PA. I hold a Bachelors of Science
          degree in Landscape Architecture from West Virginia University. I have been employed by
          TERRADON since January 2010 and have been practicing private consulting since June of 2004. My
          job responsibilities at TERRADON include overseeing a team of 4 Environmental Scientists who
          perform field delineations for streams and wetlands; conducting stream and wetland delineations;
          providing critical project support for specialized permitting on projects; and serving as regulatory
          liaison between TERRADON and The Army Corps of Engineers and the West Virginia Department of
          Environmental Protection for all Clean Water Act (CWA) Section 401 certification and 404 permit
          activities. I prepare and review field assessment reports for jurisdictional determinations as well as
          determine required mitigation for impacted streams to comply with the CWA Section 401 and 404
          programs. The majority of the sites with I work with are located in West Virginia. I estimate that,
          during the course of my employment with TERRADON, I have conducted approximately 500 site
          visits in West Virginia to evaluate them for purposes of CWA Section 404 or 401 programs and
          reviewed and/or prepared approximately 575 wetlands delineations for sites in West Virginia.

       2) As part of my employment, I have been trained utilizing the Corps of Engineers Wetlands Delineation
          Manual (Environmental Laboratory, 1987) and the Regional Supplement to the Corps of Engineers
          Wetland Delineation Manual: Easter Mountains and Piedmont Region (Corps, 2012). I hold a 38-
          Hour United States Army Corps of Engineers (USACE) Wetland Delineation Training as well as both
          classroom and field training by the West Virginia Department of Environmental Protection/USACE to
          apply the West Virginia Stream and Wetland Valuation Metrics (WV SWVM) in stream assessments
          and stream classification. I estimate that during the course of my employment with TERRADON, I
          have prepared and or reviewed WV SWVM Calculations for 25 projects.

       3) The federal Mitigation Rule (40 C.F.R. 230.91-98) encourages use of an appropriate assessment
          method to assess and describe aquatic resources. 230.91 Purpose and General Consideration: The
          purpose of this subpart is to establish standards and criteria for the use of all types of compensatory
          mitigation, including on-site and off-site permittee-responsible mitigation, mitigation banks, and in-
          lieu fee mitigation to offset unavoidable impacts to waters of the United States authorized through



  Poca, WV | Lewisburg, WV | Clarksburg, WV | Fayetteville, WV | Washington, PA
                                                                                                             EXHIBIT A
 Case 2:14-cv-16744 Document 290-1 Filed 06/22/20 Page 2 of 5 PageID #: 11210



    the issuance of permits by the U.S. Army Corps of Engineers (Corps) pursuant to section 404 of
    the Clean Water Act (33 U.S.C. 1344). This subpart implements section 314(b) of the 2004 National
    Defense Authorization Act (Pub. L. 108-136), which directs that the standards and criteria shall, to
    the maximum extent practicable, maximize available credits and opportunities for mitigation,
    provide for regional variations in wetland conditions, functions, and values, and apply equivalent
    standards and criteria to each type of compensatory mitigation. This subpart is intended to further
    clarify mitigation requirements established under the Corps and EPA regulations at 33 CFR part
    320 and this part, respectively. The WV SWVM was utilized to the maximum extent practicable to
    assess the stream conditions and characteristics of RR1, RR2, RR3, and RR4 at the Neal Run Crossing
    property (the Site).

4) In September 2019, Ron Foster, Marketing & Planning Specialists Limited Partnership, and Foster
   Farms, LLC, (collectively, counterclaim defendants) contracted with TERRADON Corporation to
   perform a Stream Assessment to comply with an Order issued on August 29, 2019 in Ron Foster et
   al. v. United States Environmental Protection Agency et al., No. 2:14-cv-16744, United States District
   Court for the Southern District of West Virginia (Doc. 264) (Order). The Order directed the
   counterclaim defendants to submit to the EPA an evaluation, performed in conformity with the WV
   SWVM, of the number of credits necessary to compensate for impacts to waters of the United
   States resulting from the loss of the stream segments that the Court found that counterclaim
   defendants filled in violation of the Clean Water Act (Doc. 264 at p.11). A Site visit was scheduled
   and a field assessment was conducted by Morgan Sword, Environmental Scientist, for TERRADON
   Corporation under my supervision.

5) Prior to the Site visit Ms. Sword and I reviewed the following materials:
   a) Memorandum Opinion and Order and Findings of Fact and Conclusions of Law entered in Ron
   Foster, et al. v. United States Environmental Protection Agency, et al., Civ. Action No 2:14-cv-16744
   (Aug. 29, 2019) (Doc. 263),

    b) Randolph Engineering, Wetland and Stream Delineation Report, Neal Run Crossing – Pad #4 and
    Pad #5 (U.S. Exhibit 20 and Defendant Exhibit 165).

6) If requested, TERRADON can provide a map that shows the Stream Assessment location points and
   include coordinates for those locations. Typical stream assessments begin with an evaluation of the
   first 100 feet of stream bottom (working upward from the confluence of the studied stream with
   another stream) to establish the first reach. Additional sampling points and reaches are added as
   the stream characteristics change along the stream bed/channel. The Environmental Scientist
   evaluates each reach, looking at vegetative cover over the stream channel, pebble count within the
   stream bottom, looking for any snags that may be present in the reach, etc. Once this is complete,
   the Environmental Scientist then continues along the stream channel to determine if there is a
   significant change in the stream characteristics, such as a drastic change in slope along the stream
   bottom, change in vegetative cover, etc. Where these changes are noted, the Environmental
   Scientist will measure another 100 linear feet of stream channel as a second stream reach for


                                             Page 2 of 5
 Case 2:14-cv-16744 Document 290-1 Filed 06/22/20 Page 3 of 5 PageID #: 11211



    sampling and analysis. This is the standard approach to be applied and outlined in the directions
    given in the WV SWVM Forms.

7) A field assessment of the Site was conducted in September of 2019 by Ms. Sword of TERRADON.
   Ms. Sword holds a Bachelor’s of Science Environmental Science Degree from Marshall University as
   well as a Bachelor’s of Science Natural Resources & Recreation Management Degree from Marshall
   University. She has been employed at TERRADON as an Environmental Scientist for 3 years. Ms.
   Sword has completed numerous stream assessments for sites all across West Virginia working on
   some of the state’s most high-profile projects. Ms. Sword was the lead Environmental Scientist for
   the Herbert Hoover High School National Environmental Policy Act (NEPA) project, The Clendenin
   NEPA project, Glade Creek High School NEPA project, and the Cherry River NEPA project. Ms. Sword
   conducted numerous stream assessments in the course of each of these projects, using the same
   methodology that was applied to the Foster Farms Stream Assessment. The Federal Emergency
   Management Agency was the lead agency in the projects, and the WV SWVM forms were all
   reviewed and approved by both the United States Army Corps of Engineers as well as the West
   Virginia Department of Environmental Protection.

8) Ms. Sword reviewed and assessed the existing streams that were on Site as well as the areas of
   impact as referenced above. Ms. Sword completed her field assessment of the current disturbed
   streams on Site. Once completed, Ms. Sword reviewed the photos of the undisturbed areas of the
   streams and adjusted her scores to appropriately account for pre-disturbance conditions. Ms. Sword
   used high and low gradient stream forms as required in the WV SWVM Metrics. The forms were
   filled out consistent with the instructions and the professional opinion and experience of Ms. Sword.

9) In my experience conducting stream assessments and determining WV SWVM Values, it is necessary
   to go out and view the site. It would be a disservice to any client if the WV SWVM score was solely
   based on existing reports and outdated site visits. I do not believe it is appropriate to rely only on
   historical materials and site assessments that are approximately 9 years old when sections of the
   impacted streams are still available to be assessed. The TERRADON site assessment utilized current
   stream conditions in conjunction with previously-submitted reports to determine appropriate WV
   SWVM scores for the impacted streams.

10) Typically, when stream assessments are performed and WV SWVM Values are assigned and
    submitted for review, a field site review is scheduled between the federal or state Regulatory
    Review Agent and the Environmental Scientist who prepared the assessment. As part of that site
    review the Regulatory Review Agent and Environmental Scientist walk all stream reaches together
    and evaluate the WV SWVM Scores that have been submitted with field conditions present on site.
    They discuss situations where adjustments to scores may be appropriate during that site review
    assessment and come to a consensus of appropriate score revisions.

11) It is my opinion, within a reasonable degree of certainty, that RR1, RR2, RR3, and RR4 should not be
    considered pristine streams. A pristine stream designation is typically reserved for extremely high-


                                             Page 3 of 5
 Case 2:14-cv-16744 Document 290-1 Filed 06/22/20 Page 4 of 5 PageID #: 11212



    quality perennial streams. It is extremely rare that an intermittent or ephemeral stream is ever
    considered pristine. Based on reviewed reports and data, as well as conducting a visit to this project
    site to analyze the streams, I would not classify these streams as pristine. I would classify them as
    low quality, and the WV SWVM scores should reflect that classification.

12) It is my understanding that the Site was timbered before fill was placed in RR1, RR2, RR3, and RR4
    The photo log in the Randolph Assessment confirms that the site had been timbered and logged at
    the time of their assessment. Sites with vegetative cover receive higher WV SWVM scores, and for
    that reason, the streams on Pad 5 that were reviewed in the Randolph Report, which have
    significant vegetative cover, are not appropriate reference streams for the streams that were filled.

13) It is my understanding that for post-disturbance cases (where a stream is being scored after
    disturbance, rather than before), there is no rule that an offsite/non impacted stream is the best
    comparison for an onsite impacted stream. In this case, portions of the impacted streams are still
    present on Site and those streams can be assessed and analyzed in conjunction with available
    resources and aerial imagery to determine stream quality and WV SWVM Scores. The current
    condition of the streams should be assessed and a score should be determined for those streams in
    their current state. Then a review of available resources should occur and the stream scores should
    be adjusted to reflect what the quality of the stream may have been prior to the impact occurring.

14) Every stream has its own individual characteristics that are unique to that stream, such as drainage
    areas, site conditions, contributing erosion factors, and upslope/offsite features that may be
    draining into that stream. Even streams in close proximity can vary drastically in quality and scoring.
    Contributing factors for this can be larger drainage areas and watersheds that may be draining to
    one stream and causing a larger pebble deposit in the stream bottom, erosion to the bed and bank
    due to a higher velocity of water draining through that feature, or environmental conditions that
    impact water quality.

15) For these reasons it is my opinion, within a reasonable degree of certainty, that it is more
    appropriate to use undisturbed portions of the streams on the project site for assigning WV SWVM
    scores than it is to use offsite reference streams.

16) Ms. Almeter states in paragraph 21 of her declaration that she included a conservative value of 43
    months for temporal loss. Temporal loss is defined as the time between initiation of mitigation and
    maturation of anticipated ecological functions on a compensatory mitigation site. Paul Garrett,
    Temporal Loss of Wetlands as Justification for Higher Mitigation Ratios (2005). When credits are
    purchased from a mitigation bank there is no temporal loss; the mitigation bank has been
    established and the watershed improvements are mature and providing the anticipated ecological
    benefits to the disturbed watershed. Temporal loss is reserved for onsite or offsite compensatory
    mitigation or in lieu fee mitigation. This is typical for when there is a time delay from impact to final
    construction of the compensatory mitigation sites. In my experience, the United States Army Corps



                                              Page 4 of 5
     Case 2:14-cv-16744 Document 290-1 Filed 06/22/20 Page 5 of 5 PageID #: 11213



        of Engineers as well as the West Virginia Department of Environmental Protection recognize
        temporal loss as zero when purchasing mitigation bank credits.

    17) For these reasons it is my opinion, within a reasonable degree of certainty, that the assessment
        performed by TERRADON accurately reflects the pre-disturbance conditions of the stream reaches
        RR1, RR2, RR3, and RR4. It is also my opinion within a reasonable degree of certainty that this
        assessment accurately calculates the number of mitigation credits required in this case.

    I declare under penalty of perjury under the laws of the United States of America that the foregoing is
true and correct. Executed on June 22, 2020.
                                                                                           Digitally signed by Jason Asbury

                                                                        Jason Asbury       DN: cn=Jason Asbury, o=TERRADON, ou,
                                                                                           email=jason.asbury@terradon.com, c=US
                                                                       _______________________________
                                                                                           Date: 2020.06.22 07:15:41 -04'00'


                                                                                           Jason Asbury




                                                 Page 5 of 5
